     Case 1:20-cr-00005-NONE-SKO Document 36 Filed 11/10/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, CA Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, California 93721-2226
      Telephone: (559) 487-5561
 5
      Attorneys for Defendant
 6    GILBERT GALAVIZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00005 NONE-SKO
12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    SENTENCING, [PROPOSED] ORDER
13     vs.                                          THEREON
14     GILBERT GALAVIZ,                             Date: December 11, 2020
                                                    Time: 9:30 a.m.
15                     Defendant.                   Judge: Hon. Dale A. Drozd
16
17
18           IT IS HEREBY STIPULATED by and between the parties through their respective
19    counsel that the sentencing hearing scheduled for November 19, 2020 may be may be continued
20    to December 11, or the soonest time thereafter convenient to the court.
21           Mr. Galaviz has a severe substance abuse problem, reaching back to his early teens, but
22    has never participated in an intensive treatment program. Mr. Galaviz has participated in a
23    physical at the Fresno county jail and some medical records have been provided to counsel, but
24    additional records are needed to determine whether Galaviz’ physical condition qualifies him for
25    acceptance into treatment. Because defense counsel will be out of the office from November 10,
26    2020 through November 17, 2020, additional time is needed to obtain and evaluate additional
27    medical records prior to sentencing. This continuance is requested to allow time for Galaviz to
28    establish whether he meets the physical requirements, so the Court will know whether Galaivz is
     Case 1:20-cr-00005-NONE-SKO Document 36 Filed 11/10/20 Page 2 of 2


 1    eligible for a residential treatment program when considering his request.
 2            The parties agree the delay resulting from this request shall be excluded in the
 3    interests of justice, and for effective defense investigation and preparation, pursuant to 18
 4    U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).
 5
 6                                                                  McGREGOR W. SCOTT
                                                                    United States Attorney
 7
 8    DATED: November 9, 2020                                By     /s/ Laurel J. Mopntoya
                                                                    LAUREL J. MONTOYA
 9                                                                  Assistant United States Attorney
                                                                    Attorneys for Plaintiff
10
11                                                                  HEATHER E. WILLIAMS
                                                                    Federal Defender
12
13    DATED: November 9, 2020                                By     /s/ Eric V. Kersten
                                                                    ERIC V. KERSTEN
14                                                                  Assistant Federal Defender
                                                                    Attorneys for Defendant
15                                                                  GILBERT GALAVIZ
16
17
18                                                   ORDER
19            IT IS SO ORDERED. For the reasons set forth above sentencing is continued to
20    December 11, 2020.
21    IT IS SO ORDERED.
22
          Dated:       November 9, 2020
23                                                       UNITED STATES DISTRICT JUDGE

24
25
26
27
28
       Galaviz: Stipulation to Continue Sentencing     -2-
